Citation Nr: 0530453	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 13, 
2000, for the grant of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By a rating action of May 2001, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
50 percent evaluation, effective December 13, 2000.  A notice 
of disagreement with that determination was received in June 
2001.  Subsequently, in a November 2001 rating decision, a 
Decision Review Officer increased the evaluation for 
schizophrenia from 50 percent to 70 percent, effective 
December 13, 2000; that rating action also granted a total 
disability evaluation based on individual unemployability 
(TDIU), effective December 13, 2000.  Therefore, it was 
determined that that decision was a full grant of the 
benefits sought in the June 2001 notice of disagreement 
because of the grant of TDIU.  In December 2001, the veteran 
claimed an earlier effective date for the grant of service 
connection for schizophrenia.  By a rating action of January 
2002, the RO denied the claim for an effective date prior to 
December 13, 2000, for the grant of service connection for 
schizophrenia, paranoid style.  A notice of disagreement with 
the denial of an earlier effective date was received in 
February 2002.  A statement of the case was issued in 
November 2002 and a substantive appeal was received in 
December 2002.

On March 11, 2003, the veteran appeared in New Orleans, 
Louisiana for a video conference hearing before the 
undersigned Acting Veterans' Law Judge in lieu of a Travel 
Board hearing.  38 C.F.R. § 20.700(e) (2005).  A transcript 
of that hearing is also of record. 

These appeals were previously before the Board in April 2004.  
At that time, the Board determined that new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for PTSD.  The 
Board remanded both appeals for additional development.  
Unfortunately, as will be seen below, the requested 
development has not been completed.  The Board regrets the 
additional delay, but finds that an additional remand is 
required to complete the development originally requested in 
April 2004.  

The April 2004 Board decision also noted that the veteran's 
claim for an earlier effective date for service connection 
for schizophrenia included contentions regarding clear and 
unmistakable error in "prior decisions".  The Board 
determined that the earlier effective date and clear and 
unmistakable error issues are not inextricably intertwined, 
and could be adjudicated independently of one another.  The 
issue of clear and unmistakable error was referred to the RO 
for appropriate initial adjudication.  As there is no 
indication in the record that this has yet been addressed by 
the RO, the Board again refers this matter to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the Board remanded the veteran's claims for 
additional development.  

First, the RO was to ensure compliance with the duty to 
notify and assist provisions of the Veterans Claims 
Assistance Act (VCAA).  

Next, the RO was to request that the veteran identify all 
treatment sources for his PTSD, and then obtain these 
records.  In addition, the RO was to ask the veteran to 
submit a new stressor statement, to include information 
regarding "Charles A. Palmer."  The RO was to then attempt 
to obtain any information that would tend to corroborate the 
death of Palmer, as well as corroborate his other claimed 
stressors.  The Armed Services Center for Research of Unit 
Records (USASCRUR) was also to be contacted in order to 
obtain any information regarding the claimed stressors.  

After the attempt to verify the veteran's stressors had been 
made, a list of any stressors that were verified was to be 
provided to a VA psychiatrist, and the veteran was to be 
afforded a VA examination to determine whether or not an 
unequivocal diagnosis of PTSD could be made and attributed to 
service. 

Finally, it was noted that the veteran had never been 
provided with the laws and regulations pertaining to 
effective dates for service connection.  Therefore, the 
veteran's claims were to be adjudicated on a de novo basis, 
and the veteran was to be furnished a supplemental statement 
of the case containing all applicable law and regulation.  

A review of the record indicates that much of the development 
requested in April 2004 has not been completed.  First, 
although the veteran was mailed a VCAA notification and 
development letter in July 2004, the Board notes that this 
letter was incomplete.  The letter did not notify the veteran 
of the evidence required to substantiate his claim for an 
earlier effective date for service connection for 
schizophrenia.  

The July 2004 letter also requested the veteran to provide 
additional information regarding his claimed stressors.  In 
an October 2004 note that is apparently from the RO, the 
veteran was said to have not provided the requested details 
regarding his claimed stressors.  Therefore, it was 
determined that it was not necessary to obtain information 
from USASCRUR or to afford the veteran a VA examination.  

The Board notes that "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has not responded to the specific 
requests for information pertaining to Charles A. Palmer.  

However, in an undated and undatestamped statement from the 
veteran that was placed in the claims folder subsequent to 
the October 2004 note, additional information pertaining to 
another claimed stressor was provided.  Specifically, he 
stated that his unit, the 504th Signal Company, had been 
subjected to incoming mortar, rocket, and small arms fire at 
Phu Than in April 1971.  The veteran has not previously 
reported this stressor.  Although information previously 
received from USASCRUR indicates that the veteran's battalion 
awarded five Purple Heart medals during the period that 
includes April 1971, it does not appear that an attempt has 
ever been made to verify whether or not the veteran's company 
was subjected to enemy fire during this period.  

The RO did obtain additional medical records regarding 
treatment of the veteran's schizophrenia and claimed PTSD.  
Furthermore, a new medical opinion from the veteran's 
treating VA physician has also been obtained.  However, there 
is no indication that the veteran's claims have ever been 
readjudicated by the RO with consideration of this new 
evidence.  Furthermore, it does not appear that the veteran 
was ever issued the requested supplemental statement of the 
case with the pertinent laws and regulations regarding the 
effective dates of service connection.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, in order to assist the veteran in the development 
of his claims and to afford him due process, the Board finds 
that it must again REMAND these claims for the following 
action:

1.  For the issue of an earlier 
effective date for service connection 
for schizophrenia, the RO should issue a 
letter to ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The letter should include 
notification of the evidence require to 
substantiate this claim.  The file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist the veteran as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal. 

2.  Thereafter, the RO should undertake 
efforts to corroborate the veteran's 
claimed stressful experiences, in 
particular the incident described in his 
most recent statement pertaining to 
enemy fire received at Phu Than in April 
1971.  The RO should contact all 
appropriate sources, including if deemed 
appropriate, but not limited to, 
contacting the National Archives and 
Records Administration (NARA).  This may 
require that the RO first obtain morning 
reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center (NPRC), or from 
similar sources, and that the RO submit 
this information with any that is 
provided by the veteran, or others 
acting on his behalf, for consideration.

3.  Thereafter, the RO should review the 
file and prepare a summary of the 
claimed stressors.  The summary and all 
associated documents, to include the 
veteran's DD Form 214 and DA Form 20, 
the stressor statement, and other 
relevant service department evidence 
received pursuant to this remand should 
be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged in-service 
stressors.

4.  Thereafter, if any stressors are 
deemed verified, the RO should list the 
verified stressors as well as unverified 
stressors and schedule the veteran for a 
psychiatric examination by a VA 
psychiatrist who has not previously 
examined him, for the specific purpose 
of determining whether an unequivocal 
diagnosis of PTSD can be made.  The 
entire claims folder must be made 
available to and should be reviewed by 
the examiner prior to the examination.  
The examination report should include a 
detailed account of all psychiatric 
pathology found to be present, and the 
examiner should provide an opinion as to 
whether an unequivocal diagnosis of PTSD 
is appropriate for this veteran.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses, in 
order to obtain a true picture of the 
nature of the veteran's psychiatric 
status and whether a PTSD diagnosis is 
appropriate.  The determination as to 
the appropriate psychiatric diagnosis 
should be made in accordance with the 
provisions of the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 
revised 1994) (DSM-IV), and in 
accordance with the provisions of 38 
C.F.R. §§ 3.304(f), 4.125(a) (2005).

The RO must specify for the examiner the 
stressor or stressors that it has 
determined have been verified by the 
record, if any, and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish 
the existence of the stressor(s).

All necessary special studies and tests 
should be conducted.  If there are no 
stressors sufficient to cause PTSD, or 
if PTSD is not found, that matter should 
also be specifically set forth.  The 
examiner's opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should 
be commented upon by the examiner. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an effective date prior 
to December 13, 2000, for the grant of 
service connection for schizophrenia.  
The RO should also adjudicate the 
reopened claim of service connection for 
PTSD.  In this regard, the RO should 
consider all of the evidence, old and 
new, on a de novo basis to determine if 
there exists a basis for granting the 
veteran's claim.  Each item of evidence 
should be carefully weighed and the 
probative weight assigned thereto.  The 
credibility of the evidence should be 
assessed and discussed.  The RO must 
consider all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.

6.  If either decision remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, 
which must contain all applicable law 
and regulations pertaining to effective 
dates for service connection, to include 
citations to 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002) and 38 C.F.R. § 3.400 
(2005), and must reflect detailed 
reasons and bases for the decisions.  
The veteran and his representative 
should then be afforded a reasonable 
time period in which to respond.  
Thereafter, the claim should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


